DETAILED ACTION

This office action is in response to Remarks and Amendments filed December 1, 2021 in regards to a Divisional Application filed March 20, 2019 claiming priority to 371 Application 14/915,087 (now abandoned) filed February 26, 2016 which claims priority to PCT/JP2014/072165 filed August 25, 2014 and foreign application JP2013-175652 filed August 27, 2013.  Claims 17-20 are new. Claims 1-20 are currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: by Haruta et al. (WO 2012/133030 A1).
Haruta et al. disclose an aqueous composition for forming a secondary battery electrode, the aqueous composition containing an electrode active material and/or a carbon material as a conductive assistant, an anionic dispersing agent, a binder composition and water, wherein a blend of an uncrosslinked compound of an oxazoline group-containing compound to crosslinking-type resin fine particles in the binder composition, and that the aqueous composition for forming a secondary battery electrode can be coated on a current collector as an electrode underlayer.  Haruta et al. disclose the conductive carbon material of acetylene black, graphite, carbon black, carbon fibers, and carbon nanotubes. Haruta et al. disclose a binder composition that contains an oxazoline group-containing acrylic styrene resin, which is a polymer with a pendant oxazoline, obtaining a composition for forming a secondary battery electrode by mixing this binder composition with a dispersion obtained by dispersing 
However, Haruta et al. do not teach or fairly disclose the dispersion of an electrically conductive carbon material comprising a conductive carbon material and a polymer having a pendant oxazoline group as the dispersing agent.   
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/RONALD GRINSTED/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763